Case 1:19-cv-04137-KAM-PK Document 52 Filed 01/16/20 Page 1 of 3 PageID #: 621



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK




SECURITIES AND EXCHANGE COMMISSION,
                                                           Case No.: 19-CV-4137 (KAM)
                              Plaintiff,
       v.

GARRETT O’ROURKE AND
MICHAEL J. BLACK,

                              Defendants.

               JOINT MOTION FOR ENTRY OF PROPOSED JUDGMENT
                   AGAINST DEFENDANT GARRETT O’ROURKE


       Plaintiff Securities and Exchange Commission (the “Commission”) and defendant Garrett

O’Rourke (“O’Rourke”) move that this Court enter the attached proposed Judgment as to

Defendant O’Rourke (“Judgment”). The Commission and O’Rourke have agreed to the terms in

the Judgment. In support of this motion, the parties have also filed the attached Consent signed

by O’Rourke, memorializing his agreement to the terms of the Judgment.

       The Judgment would enjoin O’Rourke from further violations of Section 10(b) of the

Securities Exchange Act of 1934 and Rule 10b-5 thereunder, and Sections 5 and 17(a) of the

Securities Act of 1933. The Judgment would also impose on O’Rourke a penny stock bar and

would find him liable for disgorgement and prejudgment interest in an amount to be determined

by the Court on the Commission’s motion.

       The parties contemplate that the monetary aspect of the Judgment would be resolved as

follows:

       1.   The Commission would file a motion with the Court on or before February 7, 2020

            (or as otherwise scheduled by the Court) providing its position and legal argument as
Case 1:19-cv-04137-KAM-PK Document 52 Filed 01/16/20 Page 2 of 3 PageID #: 622



           to the specific amount of disgorgement and prejudgment interest that the Court should

           assess against O’Rourke.

       2. O’Rourke would file his opposition to the Commission’s motion by February 25,

           2020 (or as otherwise scheduled by the Court).

       3. The Commission would file a reply brief on or before March 6, 2020 (or as otherwise

           scheduled by the Court).

       4. In support of their respective pleadings and for the Court’s consideration, the parties,

           if they choose to do so, may submit affidavits, declarations or other documentary

           evidence, without regard to the standards for summary judgment contained in Rule

           56(c) of the Federal Rules of Civil Procedure.

       5. In connection with resolving the amount of disgorgement and prejudgment interest,

           O’Rourke is precluded from arguing that he did not violate the federal securities laws

           as alleged in the complaint, and solely for the purposes of the motions, the allegations

           of the complaint shall be accepted as and deemed true by the Court. See Consent ¶7;

           Judgment, ¶V.

       WHEREFORE, the parties respectfully request that the Court enter the attached proposed

Judgment as to Defendant O’Rourke and adopt the parties proposed briefing schedule to resolve

the outstanding issue of the amount of disgorgement and prejudgement interest that should be

included in the Judgment.




                                                2
Case 1:19-cv-04137-KAM-PK Document 52 Filed 01/16/20 Page 3 of 3 PageID #: 623



Dated: January 16, 2020               Respectfully submitted,

                                              /s/ Kathleen Burdette Shields

                                              Sandeep Satwalekar
                                              Eric A. Forni (admitted pro hac vice)
                                              Kathleen Burdette Shields (admitted pro hac vice)
                                              U.S. Securities and Exchange Commission
                                              33 Arch St., 24th Floor
                                              Boston, MA 02110
                                              (617) 573-8827 (Forni)
                                              (617) 573-8904 (Shields)
                                              ForniE@sec.gov; shieldska@sec.gov

                                              Counsel for Securities and Exchange Commission


                                              /s/ Roland G. Riopelle
                                              Roland G. Riopelle, Esq.
                                              Sercarz & Riopelle, LLP
                                              810 Seventh Ave., Suite 620
                                              New York, NY 10019
                                              (212) 586-4900
                                              RRiopelle@sercarzandriopelle.com

                                              Counsel for Garrett M. O’Rourke


                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 16, 2020, a true and correct copy of the foregoing
document was filed through the Court’s CM/ECF system, and accordingly, the document will be
sent electronically to all participants registered to receive electronic notice in this case. A copy
will also be sent via first class mail and/or email to those parties who have not yet registered for
notice via the Court’s CM/ECF system.

                                              /s/ Kathleen Burdette Shields
                                              Kathleen Burdette Shields




                                                 3
